            Case 8:19-cr-00096-GJH Document 60 Filed 06/03/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                       *
                                                *
        v.                                      *    CRIMINAL NO. GJH-19-96
                                                *
 CHRISTOPHER PAUL HASSON,                       *
                                                *
                Defendant                       *
                                                *
                                             *******

      CONSENT MOTION TO EXCLUDE TIME PURSUANT TO 18 U.S.C. § 3161

       The United States of America, by and through its attorneys, with the consent of the

defendant, hereby requests, pursuant to 18 U.S.C. § 3161(h)(7), an order to exclude the time period

between and including June 3, 2019, and June 24, 2019, in computing the time within which trial

must commence in accordance with 18 U.S.C. § 3161(c), and in support thereof submits the

following:

       1.      On February 14, 2019, United States Magistrate Judge Gina L. Simms authorized

a criminal complaint charging the defendant with violations of 18 U.S.C. § 922(g)(3) and 21

U.S.C. § 844. The following day, the defendant was arrested and an initial appearance was held.

       2.      On February 27, 2019, a federal grand jury for the District of Maryland returned an

indictment charging the defendant with violations of 26 U.S.C. § 5861(d) and (i), 18 U.S.C.

§ 922(g)(3), and 21 U.S.C. § 844. ECF No. 16.

       3.      An initial appearance and arraignment on the indictment were held on March 11,

2019. During the arraignment, the parties were apprised of a motions deadline set for April 1,

2019, and a status call set for 5:00 p.m. on April 3, 2019.

       4.      On March 13, 2019, the defendant moved to extend the deadline for filing motions

to a date to be set on the April 3, 2019, status call. ECF No. 21. The motions deadline was then
            Case 8:19-cr-00096-GJH Document 60 Filed 06/03/19 Page 2 of 3



re-set for June 3, 2019. Acting on a consent motion, the Court entered an order tolling the Speedy

Trial clock from March 13, 2019, through and including June 3, 2019. ECF Nos. 22 and 23.

       5.         On May 28, 2019, the defendant moved to continue the motions deadline from June

3, 2019, until June 24, 2019. ECF No. 58. The Court granted the motion. ECF No. 59.

       6.         Accordingly, with the consent of the defendant, the Government now moves to toll

the Speedy Trial clock from June 3, 2019, through and including June 24, 2019.

       7.         In accordance with the Speedy Trial Act, 18 U.S.C. § 3161(c), the trial of a

defendant charged in an information or indictment shall commence within seventy days from the

filing date of the information or indictment, or from the date the defendant appeared before a

judicial officer, whichever date last occurs.

       8.         However, pursuant to 18 U.S.C. § 3161(h)(7), the Court may grant a continuance

of speedy trial when the ends of justice served by taking such action outweigh the best interest of

the public and the defendant in a speedy trial. Here, the ends of justice are served by the

continuance because defense counsel has stated the need for additional time to review voluminous

discovery and to explore the possibility of disposition.

       9.         The Government now respectfully requests that the Court exclude the time from

June 3, 2019, through June 24, 2019, in computing the time within which trial must commence

under 18 U.S.C. § 3161(h)(7). This exclusion will provide sufficient time for defense counsel to

review discovery and the parties to prepare any pretrial motions, as well as discuss the possibility

of disposition.

       10.        The defendant, through counsel, consents to this motion.

       11.        For the foregoing reasons, the ends of justice will be served by excluding the

requested time in computing the time within which trial must commence pursuant to 18 U.S.C.




                                                  2
         Case 8:19-cr-00096-GJH Document 60 Filed 06/03/19 Page 3 of 3



§ 3161(h), and those ends outweigh the best interests of the public and the defendant in a speedy

trial.

                                                Respectfully submitted,

                                                Robert K. Hur
                                                United States Attorney

                                          By:              /s/
                                                Thomas P. Windom
                                                Assistant United States Attorney




                                                3
